Per Curiam.

This is an action in mandamus to compel the respondent board of elections to place relator’s name on the November 4, 1969, ballot as a candidate for the Youngstown board of education. A demurrer has been filed to the petition.
The petition shows on its face that on some of the part-petitions filed by relator the circulators’ affidavits were notarized by the candidate. This rendered those part-petitions invalid. State, ex rel. Reed, v. Malrick, 165 Ohio St. 483; State, ex rel. Allen, v. Board of Elections, 370 Ohio St. 19. With these part-petitions invalidated relator lacked the required number of signatures and the board has no duty to place his name on the ballot.
The demurrer to the petition is sustained and a writ of mandamus is denied.

Writ denied.

Taet, C. J., Matthias, O’Neill, Schneider, Herbert, Duncan and Corrigan, JJ., concur.